Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on April 5, 2022

Status of Claims
Amendment of claims 1 and 4-5, and addition of claims 12-15, is acknowledged.
Claims 1-15 are currently pending and are the subject of this office action.
Claims 3 and 14 are withdrawn they not encompass the elected species: BHB.
Claims 1-2, 4-13 and 15 are under examination.
The following species is under examination: BHB (Beta hydroxy-butyrate),

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on April 5, 2022, have been entered.

Priority
This application is a CON of 16/819,079, filed 03/14/2020, which claims the benefit of priority to provisional 62/818,538 filed on 03/14/2019.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.








Claim Rejections - 35 USC § 101 (Modified Rejection).
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-13 and 15 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a composition comprising: BHB and at least 20% citrate, based on the amount of BHB.  This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
The elected subject matter, within the scope of the instant claims is construed as a composition comprising: a composition comprising: BHB and at least 20% citrate, based on the amount of BHB.  
So, the answer to Step 1 is: Yes, the claims are drawn to a composition of matter.

Step 2A Prong One: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
The claimed subject matter appears to describe the mixture of two natural products: BHB and citrate
BHB and citrates or citric acid are natural products that are highly distributed in nature and are present in mammals and plants (see for example Newman et. al. in Annu. Rev. Nutr. (2017) 37:51-76, entire document, and Imperante (US 6,861,498, column 2 lines 40-54)).
Because each compound is naturally occurring, their combination together in a composition is considered a “product of nature,” which falls within each of the categories: “laws of nature” and “natural phenomena”. Thus, the claims are drawn to judicially recognized exceptions. See p74623, left column, of the Federal Registry notice: …Courts have held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are ‘‘products of nature’’ that fall under the laws of nature or natural phenomena exception. (Section I (3); pp. 74622-4, of the Federal Registry notice discusses Natural Products.).
The next question within step 2A Prong One is: does the nature-based product show “markedly different characteristics” from any naturally occurring counterpart(s) in their natural state, based on structure, function and/or properties?
Claims 1-2, 4-13 and 15 recite a composition comprising the natural products BHB and citrate.  Both compounds have nutritional value and have independently or together been used in the past in nutritional products (See Wu et. al. CN 107536035 (2018) machine translated).
“The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. When there is no naturally occurring counterpart to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. In the case of a nature-based combination, the closest counterpart may be the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based combination are compared to the characteristics of the components in their natural state”.
Establishment of a marked difference cannot be based on some inherent or innate characteristic of the naturally occurring counterpart. See p. 74623, footnote 28:
“To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948) (‘‘[The inventor did] not create a state of inhibition or of non-inhibition in the bacteria. Their qualities are the work of nature. Those qualities are of course not patentable.’’); In re Marden, 47 F.2d 958 (CCPA 1931) (eligibility of a claim to ductile vanadium held ineligible, because the ‘‘ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics’’). Further, a difference in a characteristic that came about or was produced independently of any effort or influence by applicant cannot show a marked difference. Roslin, 750 F.3d at 1338 (Because ‘‘any phenotypic differences came about or were produced ‘quite independently of any effort of the patentee’ ’’ and were ‘‘uninfluenced by Roslin’s efforts’’, they ‘‘do not confer eligibility on their claimed subject matter’’ (quoting Funk Bros.)).
In the instant case, there seems to be no indication in the specification that the combination of all of the above natural products has any characteristics (structural, functional or other properties) that are different from the naturally occurring compounds in nature.   
In fact, the instant Application is directed to dietary supplements comprising among other compounds: BHB and citrate (see for example paragraph [0030] of the instant specification).  
 Thus, the composition does not have markedly different characteristics from what occurs in nature, and is a “product of nature exception”.
So, the answer to Step 2A Prong One is: Yes, the claims are drawn to a natural composition.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Most of the claims (1-2, 4-5 and 7) do not recite any additional elements.  Claims 8-11 recite that the composition is formulated as a food/nutritional item without indicating any specific additional components.  Claims 12-13 and 15 further require a filler, a flavoring agent and a sweetener, all of which are generic and encompass natural products.
So, the answer to Step 2A Prong Two is: No, the claims do not recite additional elements that integrate the judicial exception into a practical application

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exemption?
Again, most of the claims (1-2, 4-5 and 7) do not require any additional elements, and claims 8-11 require that the composition is formulated as a food/nutritional item without indicating any specific additional components.  Claims 12-13 and 15 further require a filler, a flavoring agent and a sweetener, all of which are generic and encompass natural products.

Because the claim does not include any additional features that could add “significant more” to the exception the answer to Step B is: No, the claims do not recite additional elements that amount significantly more than the judicial exception.

The claims do not qualify as eligible subject matter, and are properly rejected under 35 U.S.C. § 101.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues that:
Declaration by Dr. Thomas Weimbs as evidence for synergy.
Examiner’s response:
First, in the original specification, there is absolutely no evidence that a mixture of BHB and citrate will be synergistic in treating CKD. The only data presented in the specification for a mixture of BHB and citrate is for the treatment of Polycystic Kidney Disease (PKD) (see Example 2 on page 44), not for the treatment of CKD.
Once a prima facie case of obviousness has been established, evidence in support of unexpected properties may be proved by appellant: however, “when an advantage is not disclosed in appellant's application” he is “not in a favorable position to urge ii as a basis for the allowance of claims” In re Herr, 50 COPA 705, 709 (19623 citing in re Lundberg, 45 COPA 838 (1958). Further, evidence of undisclosed advantages must “inherently flaw” from what was disclosed in the specification” In re Davies, 475 F.2d 667, 670 (1973) citing In re Zenitz, 83 COPA 746 (1964). In the instant case, the above results were not identified and supported by the original claims and/or specification. Specifically, there is no evidence that the combination BHB citrate was specifically identified as a preferred combination for the treatment of CKD.
Based on the lack of disclosure of unexpected properties in Appellants’ specification, it appears Appellants were not aware of or in possession of the alleged synergistic results disclosed in Dr. Weimbs’ declaration at the time of filing the application.  In fact, the specification teaches citrate concentrations as low as 5% all the way up to 90% (see [0065]) without even mentioning any differences in the composition properties.  In fact, it seems that at all these concentrations the properties of the composition were the same.  In the entire specification there is no mention of any difference between the compositions having citrate above 40% and the compositions having citrate below 40%.  The en banc Court of Customs and Patent Appeals concluded that “[When an] advantage is not disclosed in appellant's application” he is “not in a favorable position to urge it as a basis for the allowance of claims” In re Herr, 50 CCPA 705, 709 (1962). While a panel of the Federal Circuit in Genetics Institute v. Novartis Vaccines and Diagnostics, 655 F.3d 1291, 1307 (Fed. Cir. 2011) found that “every property of a claimed compound need not be fully recognized as of the filing date of the patent application to be relevant to nonobviousness”, even the Genetics panel recognized that the evidence must be that “which ‘would inherently flow’ from what was originally disclosed”) (quoting In re Zenitz, 52 CCPA 746, 333 F.2d 924, 927 (1964); see also Davies, 475 F.2d at 670 (1973).
Moreover, allowing post-filing date data that is entirely unsupported by the Specification to serve as evidence of unexpected results subverts the quid pro quo inherent in the patent system. 35 U.S.C. § 112, first paragraph (2012) sets the expectation that the “specification shall contain a written description of the invention... and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.” It is inconsistent with the patent statute itself to advantage an unexpected result not described in the Specification, whose best mode is therefore not revealed until well after the application is filed.
Second, the alleged synergistic results observed in SPRD:Han rats with a composition comprising BHB and citrate, even though they seem to demonstrate some synergy in some mechanistic aspects of that animal model, they do not seem to correlate with a synergistic effect in treating CKD, since there is no data provided comparing how the CKD disease evolved when the mixture of BHB and citrate is compared with BHB alone and citrate alone.

Claim Rejections - 35 USC § 103 (Modified Rejection).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et. al. (CN 107536035 (2018 translated), cited in prior office action).

NOTES: 
1- Since there is no specific definition in the specification of which specific elements/excipients/carriers are required for food formulations (claim 9) or dietary supplement formulations (claim 11) the assumption is that any food/dietary supplement qualifies as “formulated as a food item” (claim 9) or “formulated as a dietary supplement” (Claim 11).
2- For claim 7 “dosage” is being interpreted as the amount of each ingredient in one pill or tablet or single formulation.

For claims 1-2, Wu teaches a composition comprising 50%-75% of BHB and 5%-15% of sodium citrate (see claim 2 on page 2), more precisely the authors teach a functional food comprising 8.0 g of BHB and 2.2 g of sodium citrate which is equivalent to 21.6% based on the amount of BHB plus citrate (2.2/10.2 x 100) (see Example 2, paragraph [0022] on page 9).  
Wu does not teach a citrate range of at least about 40% (calculated as the proportional mass of citrate to the combined mass of BHB plus citrate).
However, the above ranges disclosed by Wu result in a range of ratios 6.2% (5/(75 + 5) x 100) up to 23.1% (15/(50 + 15) x 100) of citrate based on BHB plus citrate weight, which is very close to the instantly claimed range (at least 40% since according to the instant specification the term about means plus-or-minus 10% (see [0095]) the actual range is from at least 36.0%) .
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”
Further, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established, even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an
 optimum value of a result effective variable…is ordinarily within the skill of the art.”).
Finally, according to MPEP 2144.05 II.A., differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
All this will result in the practice of claims 1-2 with a reasonable expectation of success.

Wu teaches all the limitations of claim 4 except for the citrate range being from about 40% to about 45% (calculated as the proportional mass of citrate to the combined mass of BHB plus citrate).  
However, Wu teaches that the percentage of BHB can be between 50% and 75% and the percentage of citrate between 5% and 15% (see claim 2 on page 2), which results in a range of ratios 6.2% (5/(75 + 5) x 100) up to 23.1% (15/(50 + 15) x 100) of citrate based on BHB weight plus citrate weight, which is very close to the instantly claimed range (about 35% to about 45%), and since according to the instant specification the term about means plus-or-minus 10% (see [0095]) the actual range is from 31.5% up to 49.5%) .
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).” 
Further, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established, even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an
 optimum value of a result effective variable…is ordinarily within the skill of the art.”).
Finally, according to MPEP 2144.05 II.A., differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
All this will result in the practice of claim 4 with a reasonable expectation of success.

Wu teaches all the limitations of claim 5, except for the citrate being about 40% (calculated as the proportional mass of citrate to the combined mass of BHB plus citrate).
However, Wu teaches that the percentage of BHB can be between 50% and 75% and the percentage of citrate between 5% and 15% (see claim 2 on page 2), which results in a range of ratios 6.2% (5/(75 + 5) x 100) up to 23.1% (15/(50 + 15) x 100) of citrate based on BHB weight, which is very close to the instantly claimed range (about 40%), and since according to the instant specification the term about means plus-or-minus 10% (see [0095]) the actual range is between 36% and 44%). 
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”
Further, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established, even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an
 optimum value of a result effective variable…is ordinarily within the skill of the art.”).
Finally, according to MPEP 2144.05 II.A., differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).   
All this will result in the practice of claim 5 with a reasonable expectation of success.

For claim 6, even though the reference does not explicitly disclose that the composition is a powder, the fact is that all the components are solid, (see Examples 1 and 2), as such the composition is considered a powder.
The statement in claim 6: “to be dissolved in liquid” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
All this will result in the practice of claim 6 with a reasonable expectation of success.

For claim 7 (see NOTE above), Wu does not teach a dosage form comprising: at least about 1.0 g of citrate and about 2.0-3.0 g of BHB.  However, Wu teaches different dosage forms like 12 g BHB and 1.5 g sodium citrate (see embodiment 1) or 8 g BHB and 2.2 g sodium citrate (see embodiment 2) and different proportions of BHB (50-75%) and citrate (5-15%) (See abstract for example).
A prima facie case of obviousness may be established, even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an
 optimum value of a result effective variable…is ordinarily within the skill of the art.”).
Also, according to MPEP 2144.05 II.A., differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).   
Further, the dosage form of any active agent, or mixture of active agents, will depend on several factors like: the type of disease or condition being treated, the type of patient: sex, age, weight, other physical conditions, etc.  As such, the skilled in the art will be able to determine the most appropriate dosage for a specific patient being treated for a specific disease.  Further, the amount of each active ingredient in a formulation is not necessarily the amount (or dose) that would eventually be administered to a patient, since the skilled in the art, based on the above factors, could decide to administer fractions or multiples of the dosage formulation, thus resulting in the practice of claim 7 with a reasonable expectation of success.

For claim 8, Wu teaches that the composition can be formulated as a beverage (see claim 3), thus resulting in the practice of claim 8 with a reasonable expectation of success.

For claims 9 and 11, the composition is described as a functional food (see claim 1) as such it is considered as formulated as a “food item” (instant Claim 9) or as a “dietary supplement” (instant Claim 11) (See NOTE above), thus resulting in the practice of claims 9 and 11 with a reasonable expectation of success.

For claim 10, Wu does not teach a formulation for non-human animals.  However, Wu teaches that the compositions are effective in treating or ameliorating several human diseases like: gouty arthritis symptoms of joint pains, joint redness and swelling, join fever, which are also present in certain non-human animals.  
As such, at the time of the filing it would have been prima facie obvious for the skilled in the art to formulate the same human composition as a formulation for non-human animals with the expectation that the formulation will be effective in treating the same or similar conditions (gouty arthritis symptoms of joint pains, joint redness and swelling, join fever) in animals that are effective in treating similar human diseases.
Further, Wu teaches several formulations (see Examples 1 and 2) that seems suitable for both humans and animals.  The USPTO does not have the facilities to demonstrate that the formulation of the prior art is different from the formulation claimed.  However, it seems like the formulations disclosed by Wu are also suitable as animal formulations.  Therefore, is Applicant’s burden to demonstrate that the prior art formulations are different from the ones claimed and that do not necessarily possess the same or similar characteristics. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
 All this will result in the practice of claim 10 with a reasonable expectation of success.

For claim 12, Wu teaches the presence of: calcium carbonate (see examples 1 and 2, calcium carbonate is a filler as evidenced by Herbiet et. al. (US 2003/0158315, see [0021] and claim 12), sodium citrate, which is considered a flavoring agent as evidenced by Heinrich (US 4,777,170, see column 2, line 61; and by the instant specification (see [0063])), stevia rebaudiana (a sweetener, see Wu [0012]), thus resulting in the practice of claim 12 with a reasonable expectation of success.

For claim 13, Wu does not teach a kit comprising the above composition and a scoop configured to measure a selected dose for mixing with liquid.
However, scoops are normally used to administer solid or liquid compositions to patients, thus resulting in the practice of claim 13 with a reasonable expectation of success.

For claim 15
According to MPEP 2111.03:
The transitional phrase “consisting essentially of limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of’ will be construed as equivalent to “comprising.”
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
In the instant case, Applicant did not provide a clear description of which components would materially change the characteristics of the invention. The specification even though defines BHB and citrate as essential for activity, the specification does not provide a clear description of which components, other than BHB and citrate do materially affect the basic and novel characteristics of the claims composition and as such are excluded from being present.
In summary, as stated above, “consisting essentially of” will be construed as equivalent to “comprising.”

As such, claim 15 is rejected similarly to claims 1 and 6 above.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues that:
Applicant disagrees that the disclosure of a BHB-citrate combination product comprising citrate at a weight percentage of up to 23% supports prima facie case of obviousness.
Examiner’s response:
As stated in the above rejection:
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an
 optimum value of a result effective variable…is ordinarily within the skill of the art.”).
According to MPEP 2144.05 II.A., differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
So, from Wu, it is clear that the percentages of both BHB and citrate are effective variables, as such the skilled in the art will modify these variables in order to obtain a better formulation or more effective gout treatment.
Applicant’s statement: “provides no basis for one skilled in the art to predict that a composition of 23% citrate would behave in a manner similar to a composition of 40% citrate” is not correct, since Wu teaches a range of concentration of citrate: from 6% all the way up to to 23% without any noticeable difference, as such a priori, the skilled in the art will assume that compositions with higher proportions of citrate will have the same or similar properties.  In fact, the specification teaches citrate concentrations as low as 5% all the way up to 90% (see [0065]) without even mentioning any differences in the composition properties.  In fact, it seems that at all these concentrations the properties of the composition were the same or similar.  In the entire specification there is no mention of any difference between the compositions having citrate above 40% and the compositions having citrate below 40%.


Applicant argues that:
Declaration by Dr. Thomas Weimbs as evidence for synergy.
Examiner’s response:
First, in the original specification, there is absolutely no evidence that a mixture of BHB and citrate will be synergistic in treating CKD. The only data presented in the specification for a mixture of BHB and citrate is for the treatment of Polycystic Kidney Disease (PKD) (see Example 2 on page 44), not for the treatment of CKD.
Once a prima facie case of obviousness has been established, evidence in support of unexpected properties may be proved by appellant: however, “when an advantage is not disclosed in appellant's application” he is “not in a favorable position to urge ii as a basis for the allowance of claims” In re Herr, 50 COPA 705, 709 (19623 citing in re Lundberg, 45 COPA 838 (1958). Further, evidence of undisclosed advantages must “inherently flaw” from what was disclosed in the specification” In re Davies, 475 F.2d 667, 670 (1973) citing In re Zenitz, 83 COPA 746 (1964). In the instant case, the above results were not identified and supported by the original claims and/or specification. Specifically, there is no evidence that the combination BHB citrate was specifically identified as a preferred combination for the treatment of CKD.
Based on the lack of disclosure of unexpected properties in Appellants’ specification, it appears Appellants were not aware of or in possession of the alleged synergistic results disclosed in Dr. Weimbs’ declaration at the time of filing the application.  In fact, as discussed above, the specification teaches citrate concentrations as low as 5% all the way up to 90% (see [0065]) without even mentioning any differences in the composition properties.  In fact, it seems that at all these concentrations the properties of the composition were the same.  In the entire specification there is no mention of any difference between the compositions having citrate above 40% and the compositions having citrate below 40%. 
The en banc Court of Customs and Patent Appeals concluded that “[When an] advantage is not disclosed in appellant's application” he is “not in a favorable position to urge it as a basis for the allowance of claims” In re Herr, 50 CCPA 705, 709 (1962). While a panel of the Federal Circuit in Genetics Institute v. Novartis Vaccines and Diagnostics, 655 F.3d 1291, 1307 (Fed. Cir. 2011) found that “every property of a claimed compound need not be fully recognized as of the filing date of the patent application to be relevant to nonobviousness”, even the Genetics panel recognized that the evidence must be that “which ‘would inherently flow’ from what was originally disclosed”) (quoting In re Zenitz, 52 CCPA 746, 333 F.2d 924, 927 (1964); see also Davies, 475 F.2d at 670 (1973).
Moreover, allowing post-filing date data that is entirely unsupported by the Specification to serve as evidence of unexpected results subverts the quid pro quo inherent in the patent system. 35 U.S.C. § 112, first paragraph (2012) sets the expectation that the “specification shall contain a written description of the invention... and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.” It is inconsistent with the patent statute itself to advantage an unexpected result not described in the Specification, whose best mode is therefore not revealed until well after the application is filed.
Second, the alleged synergistic results observed in SPRD:Han rats with a composition comprising BHB and citrate, even though they seem to demonstrate some synergy in some mechanistic aspects of that animal model, they do not seem to correlate with a synergistic effect in treating CKD, since there is no data provided comparing how the CKD disease evolved when the mixture of BHB and citrate is compared with BHB alone and citrate alone.






Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-13 and 15 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 11,013,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘705 patent and the instant claims both teach similar compositions comprising BHB and a certain percentage of citrate.

Claims 1-2, 4-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-15 of copending Application No. 17/240,605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach similar compositions comprising BHB and a certain percentage of citrate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
The Examiner restricted the parent application 16/819,079 (now US 11,013,705) and indicted that the different groups, which included methods and compositions, represented patentably distinct inventions
Examiner’s response:
According to MPEP 804.01 only Divisional (DIV) applications are exempt from ODP.  In the instant case, this application was filed as a continuation (CON) of 16/819,079, as such the exemption does not apply


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 21, 2022.